DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cooling… is performed in a tunnel conveyor”. Claim 11 also recites “a chilled water spray tunnel”. It is not clear if these are the same tunnel, or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16 re rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al [Pat. No. 2,635,050] in view of and Peterson [Pat. No. 3,594,196], Wuori [Pat. No. 2,373,988], and Falk et al [Pat. No. 7,008,657].
Stevenson et al teach a method for preserving tuna by eviscerating, skinning, boning, and cleaning the tuna to result in a tuna loin (column 3, line 50-54), precooking the tuna loin in steam at 210-212°F, or 98.9-100°C, for about 20 minutes (column 3, line 71 to column 4, line 22), cooling the precooked tuna with sprayed water (column 4, line 23-31), and packing the cooled tuna loins into cans (column 4, line 69). 
Stevenson et al do not explicitly recite removing dark meat (claim 13), a first water cooling step to a temperature of 40-45°C, a second air cooling step to a temperature of 25-35°C, and the cooling being continuous in a tunnel conveyor (claim 13), a steam input of 80-180 kg/hr (claim 13), deheading and degutting before fileting (claim 14), and deskinning before removing dark meat (claim 16). 

It would have been obvious to one of ordinary skill in the art to incorporate the claimed cutting and separating steps into the invention of Stevenson et al, in view of Wuori, since both are directed to methods of processing tuna, since Stevenson et al already included eviscerating, skinning, boning, and cleaning the tuna to result in a tuna loin (column 3, line 50-54), since tuna loins were commonly produced by first cleaning and removing the head, entrails, fins, skin, and tail (column 1, lines 24-28), fileting and quartering the tuna (column 1, line 29), removing the dark meat and larger bones to produce loins (column 1, line 30) as shown by Wuori, since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, and since this would have resulted in a clean and appealing tuna loin in the method of Stevenson et al.
Peterson teaches a method for continuously processing tuna by use of a tunnel chamber with spraying water and cool air (Figure 1, #27; column 4, line 54) wherein the tuna is first cooled to approximately 100°F, or 37°C, by evaporative cooling (column 4, line 71), followed by refrigerative cooling with air to reduce the tuna temperature to 60-85°F, or 16-30°C (column 4, line 75).
Falk et al teach a method for precooking meat followed by continuous cooling in a tunnel and conveyor (Figure 5, #506, 508).

It further would have been obvious to one of ordinary skill in the art to use the claimed amount of steam in the method of Stevenson et al, in view of Wuori, Falk et al, Peterson, since all are directed to methods of processing tuna, since Stevenson et al already taught precooking with steam (column 4, line 3), and since the claimed amount of steam would have been used by Stevenson et al during the course of normal experimentation and optimization procedures due to factors such as the amount of tuna, the conveyor speed, the physical size of the tuna, the desired degree of cooking, and desired cooking time.

Claims 1-2, 4-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al, in view of Wuori, Falk et al, and Peterson, as applied above, and further in view of EP 704159A2.
Stevenson et al, Wuori, Falk et al, and Peterson teach the above mentioned concepts. Wuori also taught retorting/sterilizing the canned tuna (column 1, line 32). Stevenson also taught a process capable of being implemented in either a batch or continuous process (see whole document). Peterson also taught a steam tunnel (Figure 1, #1, 6), conveying a batch of raw tuna into the steam tunnel (Figure 1, #30-32), the use of saturated steam (column 4, line 36), and continuous cooling of the precooked tuna to a temperature of 60-85°F (column 4, line 41 to column 5, line 30). 
Stevenson et al, Wuori, Falk et al, and Peterson do not explicitly recite thawing of frozen tuna (claim 1, 15), complete or partial thawing (claim 4), thawing in water (claim 5).
EP 704159A2 teaches a method for processing tuna comprising thawing of frozen tuna in running water (column 2, line 13), cutting the tuna into filets (column 2, line 16-18), degutting /eviscerating, deskinning, and deboning the tuna filets (column 2, line 19-20), cleaning the tuna into loins (column 2, line 21), precooking the tuna loins with steam (column 2, line 33), cooling the precooked tuba loin (column 2, line 34), and canning or packing the pre-cooked tuna (column 2, line 36). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed thawing features into the invention of Stevenson et al, in view of Wuori, Falk et al, Peterson, and EP 704159A2, since all are directed to methods of processing tuna, since canned tuna was commonly made first thawing frozen tuna as shown by EP 704159A2, since tuna was commonly frozen immediately after being caught, and since the use of frozen tuna would have year-round processing rather than just when fresh tuna was available in the method of Stevenson et al.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al, in view of Wuori et al, Falk et al, Peterson, and EP 704159A2, as applied above, and further in view of BDoutdoors NPL.
 Stevenson et al, Peterson, Falk et al, EP 704159A2 and Wuori et al teach the above mentioned concepts. Stevenson et al, Peterson, EP 704159A2 and Wuori et al do not explicitly recite cleaning with a knife, electric knife, laser, compressed air, or water jetter (claim 3). BDoutdoors NPL teaches a method for cleaning tuna which uses a knife (pg 1-8). It would have been obvious to one of ordinary skill in the art to incorporate the claimed knife cleaning into the invention of Stevenson et al, in view of Wuori et al and BDoutdoors NPL, since all are directed to methods of processing tuna, since Stevenson et al already included cleaning of the tuna but simply did not describe how it was done, since tuna were commonly cleaned by use of a knife as shown by BDoutdoors NPL, and since knife cleaning would have been a simple and inexpensive option for the cleaning of EP 704159A2.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al, in view of Wuori et al, Falk et al, Peterson, and EP 704159A2, as applied above, and further in view of Carruthers et al [Pat. No. 3,152,912].
 Stevenson et al, Falk et al, Peterson, EP 704159A2 and Wuori et al teach the above mentioned concepts. Stevenson et al do not explicitly recite a separate steam tunnel and cooling tunnel (claim 11-12). Carruthers et al teach a process for heating fish by use of a steam tunnel and conveyor (Figure 11, #51-59). Falk et al teach a method for precooking meat followed by continuous cooling in a tunnel and conveyor (Figure 5, #506, 508).
It would have been obvious to one of ordinary skill in the art to incorporate separate heating and cooling tunnels in the method of Stevenson et al, in view of Wuori et al, Falk, Peterson, EP 704159A2, and Carruthers et al, since all are directed to methods of processing fish, since Stevenson et al already included precooking the tuna loin in steam at 210-212°F, or 98.9-100°C, for about 20 minutes (column 3, line 71 to column 4, line 22) and cooling the precooked tuna with sprayed water (column 4, line 23-31); since tuna systems commonly included a tunnel chamber with spraying water and cool air (Figure 1, #27; column 4, line 54) wherein the tuna is first cooled to approximately 100°F, or 37°C, by evaporative cooling (column 4, line 71) followed by refrigerative cooling with air to reduce the tuna temperature to 60-85°F, or 16-30°C (column 4, line 75) as shown by Stevenson; since meat processing systems commonly included a conveyorized cooling tunnel (Figure 5, #506, 508) as shown by Falk et al; since fish processing systems commonly included a separate precooking steam tunnel (Figure 11) as shown by Carruthers et al, since conveyorized tunnels would have reduced the amount of manual labor needed for moving the fish around the production facility of Stevenson et al, and since the use of separate tunnels for precooking and cooling would have enabled an increased production rate in the method of Stevenson et alas compared to precooking and cooling in a single tunnel.
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.
Applicant argues that Stevenson et al do not explicitly recite using 80-180 kg/hr of steam. However, it would have been obvious to one of ordinary skill in the art to use the claimed amount of steam in the method of Stevenson et al, in view of Wuori, Falk et al, Peterson, since all are directed to methods of processing tuna, since Stevenson et al already taught precooking with steam (column 4, line 3), and since the claimed amount of steam would have been used by Stevenson et al during the course of normal experimentation and optimization procedures due to factors such as the amount of tuna, the conveyor speed, the physical size of the tuna, the desired degree of cooking, and desired cooking time.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792